Citation Nr: 1430449	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected depression. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 2000 with prior unverified active duty service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a June 2007 rating decision, the RO, inter alia, granted service connection for depression, and assigned a noncompensable disability rating effective December 26, 2006.  The Veteran appealed the decision, and in June 2008, the RO assigned a 30 percent disability rating effective December 26, 2006.  As this is not the highest possible rating for this disability, the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for service-connected depression remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran failed to report to his scheduled videoconference hearing scheduled for September 2012.  Of record is an August 2012 letter sent to the Veteran's address of record noting the date, place, and time of the videoconference hearing.  VA did not receive a request for a postponement of the hearing and thus the Board treats the present case as though the Veteran's request for a videoconference hearing was withdrawn.  38 C.F.R. § 20.704(d) (2013).  


FINDINGS OF FACT

1.  Throughout the appellate time period, the Veteran's depression has been manifested by symptoms such as depressed mood, difficulty sleeping, and irritability.  These symptoms have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  At no time during the appeal period has the Veteran demonstrated occupational and social impairment with reduced reliability and productivity, deficiencies in  most areas, or total occupational and social impairment due to his service-connected depression. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for depression have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Remand Compliance

This appeal involves an October 2012 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's October 2012 remand instructions.  VA treatment records from the Lawton VA Outpatient Clinic (VAOC) dating from August 2008 to November 2012 have been associated with the claims file.  The RO then readjudicated the claim on appeal and issued a supplemental statement of the case to the Veteran. 

II.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran adequate examinations in May 2007 and July 2011.  The examiners considered the relevant history of the Veteran's condition, provided a detailed description of that condition, and discussed the clinical findings as necessary to rate his depression under the applicable rating criteria, and discussed the impact of his disability on the Veteran's daily living.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 
As discussed above, the Veteran's current disability rating for depression is 30 percent from December 26, 2006. 

The Veteran's depression is rated under the General Rating Formula for Mental Disorders, DC 9434.  Under DC 9434, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

III.A.  Schedular Consideration

Private treatment records reflect that the Veteran was first diagnosed with depression in February 2007.  At that time, he reported depressive symptoms in the context of chronic neck and back pain, as associated with his service-connected neck and back disabilities.  Specifically, the Veteran described feeling depressed most of the day every day, experiencing insomnia, irritability and moodiness, occasional angry outbursts, disinterest in activities and hobbies, and hopelessness.  The Veteran additionally expressed thoughts of suicide, but specifically noted that he does not act on such thoughts because of his children and the affect it would have on their lives.  The treating physician noted the Veteran was neatly groomed, made good eye contact, and had a congruent affect.  He had a depressed mood with decreased psychomotor activity and memory intact.  His thought process was coherent, logical, and goal directed, with attention maintained.  The examiner additionally noted that the Veteran was preoccupied with death and had occasional visual hallucinations in the form of his deceased mother or children.  The Veteran expressed significant feelings of worthlessness, and was diagnosed with major depression, single episode, severe, with a GAF of 45.  

In May 2007, the Veteran underwent a VA psychiatric examination.  The Veteran was diagnosed with depression and assigned a GAF score of 80.  The examiner found that the Veteran displayed or reported the following symptoms: lack of interest and pleasure in activities; decreased sleep with pain and depression averaging sometimes five hours of sleep at night; suicidal thoughts from time to time; psychomotor agitation with irritability; feelings of worthlessness and periods of fatigue.  The examiner further noted that the Veteran had good long and short-term memory, good hygiene, and was able to establish and maintain social relationships with family and work a 40-hour work week.  The Veteran had no history or evidence of abnormal or impulsive behaviors, no history or evidence of hallucinations or delusions, and no definitive history of panic attacks.  The examiner stated that the Veteran's depression is at least as likely as not related to his service connected degenerative disc disease of the cervical spine and residuals of lumbar laminectomy due to the pain and inability to participate in activities he used to enjoy.  

VA treatment records dated August 2008, September 2009, October 2010, and October 2011 note that the Veteran was depressed due to pain and had a history of situational depression.  The October 2010 record further noted the Veteran suffered from poor sleep with insomnia and night time awakenings from lower back pain, while the October 2011 record stated that the Veteran had little interest or pleasure in doing things nearly every day.  The claims file additionally includes a March 2010 statement from the Veteran's wife in which she provides that the Veteran has difficulty sleeping and completing his daily activities due to his constant pain.  

The Veteran was afforded another VA examination in July 2011.  The Veteran was diagnosed with depressive disorder not otherwise specified (NOS) and assigned a GAF score of 65.  The examiner noted that there had been no change in social functioning since the Veteran's last examination, and that he continued to work as a government contractor and take Lexapro medication to treat his depression.  The Veteran reported that he drinks alcohol during the week to help him with pain and to improve his sleep.  The examiner noted symptoms of depressed mood, disturbances of motivation and mood, and difficulty sleeping 2 to 3 times per week attributed to pain and to his antidepressant medication.  The examiner opined that the Veteran's depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He further stated that the diagnosis of depressive disorder NOS was rendered because the Veteran does not meet the full diagnostic criteria for major depressive disorder.  

As an initial matter, in his July 2008 Form 9, the Veteran asserts that the February 2007 private examination should be entitled to greater weight than the May 2007 VA examination because the May 2007 VA examiner spent 10 minutes with the Veteran while the private examiner spent 45.  The Board notes that both the February 2007 and May 2007 examination reports indicate that the examiners each conducted a thorough interview with the Veteran and provided a detailed description of the Veteran's medical history, present symptoms, and clinical findings upon mental examination.  The examiners each opined, based on the evidence of record, that the Veteran's depression is related to his service-connected back and neck conditions.  As both examination reports were based on a thorough review of the record and provided an extensive analysis and detailed assessment, the Board finds that both examinations are adequate and entitled to significant weight.  Accordingly, the Board has considered them below.  

Upon review of the medical and lay evidence of record, the Board concludes that the Veteran's symptomatology most nearly approximates that which is contemplated by a 30 percent disability rating throughout the appeal period.  See 38 C.F.R. § 4.7.  In reaching its conclusion, the Board notes that the Veteran's symptoms in his February 2007 private examination included depressed mood, sleep impairment, feelings of worthlessness, loss of interest in activities, and occasional angry outbursts.  The May 2007 and July 2011 VA examination reports further provided that the Veteran displayed symptoms of diminished interest, difficulty sleeping, irritability, and persistent depressed mood.  The Veteran has maintained employment and social functioning throughout the appeal period with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the Board finds that the symptoms observed by the examiners, as well as described by the Veteran in his lay statements and VA treatment records, are on par with those contemplated by the 30 percent rating.  As the evidence shows that these symptoms have persisted throughout the entire appeal period, the Board finds that the Veteran is entitled to an initial rating of 30 percent for his service-connected depression. 

The Board also finds that the Veteran's symptomatology does not more nearly approximate the criteria for a 50, 70, or 100 percent evaluation than it does the criteria for a 30 percent evaluation.  

The Veteran's symptoms have not reflected that there is occupational and social impairment with reduced reliability and productivity.  The evidence shows that the Veteran has consistently maintained strong family relationships throughout the appeal period, such that they provide support and keeps him from suicidal acts.  He maintains a relationship with his church and maintains employment.  The private and VA examiners have noted that his thoughts are logical, linear, and coherent, and that his personal appearance and hygiene are good.  His insight and judgment are consistently noted to be intact, with good short and long-term memory.  At no point has the Veteran indicated that he experiences panic attacks or spatial disorientation, and there is no evidence of periods of violence.  There is no evidence of obsessional rituals that interfere with the Veteran's routine activities or of impaired abstract thinking or impulse control.  

The examiners have noted that the Veteran experiences disturbances of motivation and mood; however, the Board notes that his symptoms are more fully described within the examinations as depressed mood, disinterest in activities, and difficulty sleeping, resulting in occasional decrease in work efficiency and intermittent periods of inability to perform tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  Specifically, though the February 2007 examination report noted a loss of independence, the private examiner further stated that the Veteran maintains employment, his thought process is goal directed and his intelligence is above average with good eye contact, logical thought, and attention well maintained.  As such, the Veteran's symptoms appear to more closely approximate those for a 30 percent rating (e.g., depressed mood, chronic sleep impairment), but without rising to the level of reduced reliability and productivity contemplated by the higher, 50 percent category (e.g., impairment of short- and long-term memory, impaired judgment, panic attacks more than once a week, difficulty understanding complex commands), 70 percent category (e.g., near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; speech intermittently illogical, obscure, or irrelevant), or 100 percent category (e.g., grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place). 

In addition, though the Veteran has stated that he had passing thoughts of suicide, it is important to note that there have been no suicide attempts, and the Veteran has consistently reported that he is not actively suicidal or homicidal over the course of his examinations and treatment.  Similarly, though the Veteran reported at his February 2007 private examination that he had experienced occasional hallucinations, the Veteran noted that he knows that such hallucinations are not real and that they were not persistent.  The Board finds, based on the Veteran's own reports as documented in the evidence of record, that his symptomatology is not consistent with suicidal ideation, persistent delusions or hallucinations, or persistent danger. 

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 422; however, as the Court held in Mauerhaun, without the examples noted in the rating criteria, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's depressive symptoms do not cause occupational and social impairment with reduced reliability and productivity, as contemplated for a 50 percent rating, occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, as contemplated for a 70 percent rating, nor do they cause total occupational and social impairment as contemplated for a 100 percent rating.   

III.B.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. §4.130.  Moreover, more severe manifestations are contemplated by the rating schedule - including panic attacks, difficulty in understanding complex commands, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, none of which the Veteran has experienced.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied, and referral for extraschedular consideration is not warranted. 

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his depression, nor does the record raise such a claim.  Therefore, a claim for a TDIU is not before the Board. See id.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected depression is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


